Citation Nr: 1107046	
Decision Date: 02/22/11    Archive Date: 03/04/11

DOCKET NO.  09-49 167	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Evaluation of bilateral hearing loss disability, currently 
rated as 10 percent disabling.

2.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD).

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Nevada Office of Veterans' 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Schulman, Associate Counsel


INTRODUCTION

The Veteran had active service from April 1951 until June 1955.

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) from a February 2009 rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO) in Reno, Nevada.

The Veteran was afforded a video hearing in December 2010 before 
the undersigned Acting Veterans Law Judge.  The transcript of the 
hearing is of record.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  During a December 2010 video hearing, the appellant indicated 
that he was withdrawing his appeal for evaluation of bilateral 
hearing loss disability.

2.  During a December 2010 video hearing, the appellant indicated 
that he was withdrawing his appeal from a denial of entitlement 
to service connection for COPD.

3.  Tinnitus is related to service.




CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal for a higher rating 
for bilateral hearing loss disability have been met.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2010).

2.  The criteria for withdrawal of the appeal for entitlement to 
service connection for COPD have been met.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2010).

3.  Tinnitus was incurred in service.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. § 3.303 (2010).	


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA) provides that 
VA has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2010).  

However, as the Board is granting the claim for service 
connection for tinnitus, the claim is substantiated, and there 
are no further VCAA duties.  Wensch v. Principi, 15 Vet App 362, 
367-368 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not 
required to provide assistance "if no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim"); VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (the 
notice and duty to assist provisions of the VCAA do not apply to 
claims that could not be substantiated through such notice and 
assistance).



Dismissal

In the February 2009 rating decision on appeal service connection 
for bilateral hearing loss was granted with a 10 percent 
evaluation, and service connection was denied for COPD.  The 
Veteran submitted a timely notice of disagreement regarding these 
issues and in September 2010 he perfected his appeals.  During 
his December 2010 hearing before the undersigned, the Veteran's 
representative stated that the Veteran "would like to withdraw 
the claims for bilateral hearing loss and COPD."

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which 
fails to allege specific error of fact or law in the 
determination being appealed.  In light of the appellant's 
withdraw regarding the aforementioned issues, the Board does not 
have jurisdiction to review claims for a higher rating for 
bilateral hearing loss disability or for entitlement to service 
connection for COPD.   The appeals regarding these issues are 
dismissed.

Service Connection

Veterans are entitled to compensation from VA if they develop a 
disability "resulting from personal injury suffered or disease 
contracted in line of duty, or for aggravation of a preexisting 
injury suffered or disease contracted in line of duty." 38 
U.S.C. §§ 1110 (wartime service), 1131 (peacetime service). To 
establish a right to compensation for a present disability, a 
Veteran must show: "(1) the existence of a present disability; 
(2) in-service incurrence or aggravation of a disease or injury; 
and (3) a causal relationship between the present disability and 
the disease or injury incurred or aggravated during service"-
the so-called "nexus" requirement. Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004).  Holton v. Shinseki, 557 F.3d 
1362 (C.A. Fed. 2009) (March 5, 2009).  The absence of any one 
element will result in the denial of service connection.  Coburn 
v. Nicholson, 19 Vet. App. 427, 431 (2006).

Under 38 C.F.R. § 3.310(a), service connection may be granted for 
disability that is proximately due to or the result of a service-
connected disease or injury.  That regulation permits service 
connection not only for disability caused by service-connected 
disability, but for the degree of disability resulting from 
aggravation of a nonservice-connected disability by a service-
connected disability.  See also Allen v. Brown, 7 Vet. App. 439, 
448 (1995).  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002).

The Veteran avers that tinnitus was incurred either as a result 
of service-connected hearing loss disability, or is due to 
exposure to vehicle noise during service.  As an initial matter, 
the Board notes that the Veteran has not alleged that the claimed 
disability was incurred in combat.  Therefore, the provisions of 
38 U.S.C.A. § 1154(b) (West 2002) are not for application.

Service treatment records show that the Veteran was diagnosed 
with otitis media during service and that in January 1953 
perforated ear drums were noted.  The remaining service treatment 
records do not show complaints or treatment referable to the ears 
or tinnitus.  

Following separation from service in June 1955, the Veteran was 
next seen in June 2008 with complaints of an infection with 
drainage in the right ear and a small amount of yellow cerumen in 
the distal right ear canal was noted on evaluation.  In July 2008 
otoscopy revealed that the right and left ear tympanic membranes 
had ruptured.  

In August 2008, the Veteran reported a one year history of 
constant tinnitus and described fullness/pressure and drainage 
from the right ear in the past.

On VA examination in January 2009, the examiner, C.P., indicated 
that tinnitus was less likely than not caused by or the result of 
military noise exposure.  She based her conclusion on the 
Veteran's report of recent onset of tinnitus.

During a February 2010 VA examination it was noted that, in March 
2008, the Veteran had undergone tympanic membrane reconstruction 
of the right ear.  The Veteran endorsed that tinnitus had begun a 
few years prior, and was bilateral and recurrent.  Tinnitus was 
described as a roaring sound that occurred two to three times a 
week and lasted for about fifteen minutes.  The examiner, C.P., 
concluded that tinnitus was at least as likely as not a symptom 
associated with the Veteran's hearing loss disability.

On June 25, 2010, the RO requested clarification regarding the 
January 2009 and February 2010 opinions.  Specifically, the RO 
asked for an opinion as to whether the Veteran's tinnitus is a 
symptom of the service-connected hearing loss, and an explanation 
for such opinion.

On July 13, 2010, C.P. submitted an addendum to her February 2010 
report of VA examination.  She indicated that, because of the 
lack of complaints of tinnitus during service, the disorder was 
less likely than not caused by or a result of military noise 
exposure.  

On July 15, 2010, the RO requested additional clarification, as 
the July 13, 2010 addendum did not address the question posed, 
but essentially restated her February 2010 opinion.  

On July 20, 2010, C.P. provided a second addendum, stating that 
the Veteran's tinnitus is not connected to the service-connected 
hearing loss because there were no complaints of tinnitus in 
service, and the Veteran stated that the onset of tinnitus was 
"a few years ago."

Thus, despite several attempts at clarification, C.P. never 
actually contradicted her February 2010 opinion that tinnitus was 
associated with the service-connected hearing loss disability.  
Her subsequent opinions, although presented as negative regarding 
nexus, were clearly addressing the question of direct service 
connection.  The July 20, 2010 addendum, although nominally 
refuting the February 2010 opinion, and stating that tinnitus is 
not connected to the service-connected hearing loss, included 
reasoning that relates entirely to direct service connection, as 
she noted that there were no complaints in service, and tinnitus 
had onset well after service.  Such reasoning is essentially 
meaningless in terms of a secondary service connection etiology.  

Here, the Veteran clearly has a bilateral hearing loss disability 
that has resulted in structural damage regarding the tympanic 
membranes, as well as compensable hearing loss.  C.P. initially 
related tinnitus to the service-connected disability, as a 
symptom thereof; and, despite several requests from the RO to 
clarify her opinion, she never directly refuted the secondary 
service connection etiology.  Here, the Board is presented with a 
case in which, at a minimum, the evidence for and against service 
connection is in approximate balance.  As such, service 
connection for tinnitus is in order.  


ORDER

The appeal for a higher rating for peripheral neuropathy of the 
right upper extremity is dismissed.

The appeal for a higher rating for peripheral neuropathy of the 
left upper extremity is dismissed.

Service connection for tinnitus is granted.


____________________________________________
Lloyd Cramp
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


